CONOVER, Judge,
concurring in result.
I reluctantly concur in the majority opinion because Jackson did not threaten Judge Anderson. I wish to point out, however, Jackson was charged with the wrong crime.
This matter should have been prosecuted as an attempted bribery, a class C felony, under IND.CODE 35-44-1-1. A “bribe” is any gift, advantage, beneficial promise, valuable thing, or emolument offered to any public officer to influence his behavior in office. Vehling v. State (1935), 210 Ind. 17, 196 N.E. 107; Williams v. State (1919), 188 Ind. 283, 123 N.E. 209. Unquestionably, the offer to dismiss a civil action against the judge constituted the making of a quid pro quo beneficial promise or granting of advantage designed to influence Judge Anderson’s behavior in office. Attempted bribery or conspiracy to commit that offense, rather than intimidation was the proper charge.
For these reasons, I concur in the result reached by the majority.